Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  November 15, 2017

The Court of Appeals hereby passes the following order:

A18D0158. ICOT HOLDINGS, LLC v. TRACY YOUNG, et al.

      ICOT Holdings, LLC (“ICOT”) voluntarily dismissed without prejudice its
action against Tracy Young, et al., in which it raised multiple claims including breach
of fiduciary duty. ICOT later filed a Motion to Reopen and Dismiss, asking the trial
court to reopen the case and enter a dismissal with prejudice. After the trial court
denied the motion, ICOT filed this application for discretionary appeal.
      In its application, ICOT indicates that it has followed the discretionary appeal
procedures because the motion is akin to a OCGA § 9-11-60 (d) motion to set aside
a judgment. See OCGA § 5-6-35 (a) (8). This Court has held, however, that the
discretionary appeal procedures do not apply to orders denying a plaintiff’s motion
to set aside its voluntary dismissal. See Collier v. Evans, 205 Ga. App. 764, 766 (3)
(423 SE2d 704) (1992). Instead, such orders are directly appealable. Id.
      Pursuant to OCGA § 5-6-35 (j), we will grant an otherwise timely discretionary
application if the lower court’s order is subject to direct appeal. Accordingly, this
application is hereby GRANTED. ICOT shall have 10 days from the date of this
order to file a notice of appeal with the trial court, if it has not already done so. The
trial court clerk is directed to include a copy of this order in the record on appeal.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 11/15/2017
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.